Citation Nr: 1024683	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-19 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to an initial compensable rating for hearing loss 
in the left ear. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1955 to May 1958

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Veterans Law Judge 
at a March 2010 video teleconference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2008 rating decision the RO granted service connection 
for hearing loss in the Veteran's left ear and assigned a 
noncompensable rating for that disability.  The June 2008 rating 
decision also denied service connection for hearing loss in the 
Veteran's right ear because the Veteran was not shown to have a 
hearing loss disability, as that term is defined in 38 C.F.R. 
§3.385, in that ear. 

At his March 2010 hearing the Veteran testified that his hearing 
in both ears got worse since his VA examination in March 2008.  
Additionally, the VA treatment records in the claims file, which 
cover the period from December 2007 to February 2008, indicated 
that, at that time, the Veteran did not qualify for a hearing aid 
for his right ear.  However, at his hearing the Veteran testified 
that a VA medical provider told him that the Veteran needed a 
hearing aid for his right ear as well.  However, the Veteran had 
not yet received a hearing aid for his right ear.  Under these 
circumstances, the Board finds that a new examination is 
warranted in order to determine the current severity of the 
Veteran's hearing loss bilaterally.  See VAOGCPREC 11-95 (where a 
claimant asserts to the Board that there has been a further 
increase in the severity of his disability subsequent to the RO 
decision, the duty to assist may require that the Board remand 
the issue for additional evidentiary development, including a new 
examination).  More recent VA treatment records, and any relevant 
private treatment records, should be obtained.

Additionally, the Board notes that the Veteran submitted 
additional evidence after the most recent readjudication of his 
claim by the RO, but he did not submit a waiver of RO 
consideration of this evidence.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and 
request that he identify all treatment that 
he received for hearing loss.  Based on his 
response, the RO should obtain all relevant 
treatment records which are not already 
included in the claims file.  VA treatment 
records, if any, for the period after 
December 2008 should be obtained.  If any 
treatment records are identified but cannot 
be obtained, this fact, as well as the 
efforts made to identify the records, should 
be documented in the claims file.

2.  Then the Veteran should be afforded a new 
VA examination to determine (a) the current 
severity of the Veteran's hearing loss in his 
left ear and (b) whether the Veteran 
currently has a hearing loss disability in 
his right ear.  If the examiner determines 
that the Veteran has a hearing loss 
disability in his right ear then he or she 
should provide an opinion as to whether it is 
at least as likely as not (at least 50 
percent probability) that the Veteran's 
hearing loss in that ear is due to his 
military service.  The examiner should 
support all of his or her conclusions with a 
complete rationale that is set forth in the 
report of examination.  The report of 
examination should also document all of the 
functional effects of the Veteran's hearing 
loss.

3.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


